DETAILED ACTION
The following is a Corrected Notice of Allowability in response to the Information Disclosure Statements (IDS) received on 21 April 2021.  Claims 16-39 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 16-39 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claims 16 and 28, the prior art of record taken alone or in combination fails to teach determining, based at least on a data associated with a computer numerically controlled machine, a first parameter associated with a physical property of a material within an interior space of the computer numerically controlled machine and generating, based at least on the second parameter, at least a portion of an execution plan defining one or more operations configured to cause the computer numerically controlled machine to deliver an electromagnetic energy to affect a change corresponding to the first design.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 1-7, in the reply filed on 20 January 2021 is disregarded due to the Preliminary Amendment filed on 20 January 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e).

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 21 April, 16 March, 21 January 2021 and 28 August 2019.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to numerically controlled machining:
		USPN 10,802,465 B2 to Shapiro et al.
		USPN 10,737,355 B2 to Shapiro et al.
USPN 10,642,251 B2 to Platts et al.
USPN 10,551,824 B2 to Shapiro et al.
USPN 10,509,390 B2 to Shapiro et al.

		USPN 10,379,517 B2 to Shapiro et al.
		USPN 6,420,674 B1 to Cole et al.
		USPN 5,682,319 to Boland et al.
		US Pub. No. 2020/0398457 A1 to Zhang et al.
		US Pub. No. 2020/0192332 A1 to Jacobs et al.
		US Pub. No. 2018/0150047 A1 to Shapiro
		US Pub. No. 2017/0008127 A1 to Hyatt et al.
		US Pub. No. 2015/0360318 A1 to AUBRY
		US Pub. No. 2015/0197064 A1 to Walker et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        4 May 2021